309 S.W.3d 308 (2010)
In the interest of: E.L.C. & A.M.C.
No. ED 92820.
Missouri Court of Appeals, Eastern District, Division Four.
January 26, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied 14, 2010.
Application for Transfer Denied May 25, 2010.
Robert W. Bilbrey, Hillsboro, MO, for Appellant.
Tammy M. Steward, Farmington, MO, for Respondent.
John M. Williams, Park Hill, MO, for juvenile.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, Jr., J.

ORDER
PER CURIAM.
Sheila Kemper (hereinafter, "Mother") appeals from the trial court's judgment terminating her parental rights to her minor children, E.C. and A.C. (hereinafter and collectively, "Children"). Mother raises six points on appeal, arguing the trial court erred in: (1) terminating her parental rights because there was not clear, cogent, and convincing evidence to support the findings made pursuant to Section 211.447.5(2) RSMo (2008)[1]; (2) terminating her parental rights because there was not clear, cogent, and convincing evidence to support the findings made pursuant to Section 211.447.5(3); (3) terminating her parental rights because there was not clear, cogent, and convincing evidence to support the findings made pursuant to Section 211.447.5(6); (4) failing to admit the prior transcript testimony of Lee Borowiak; (5) failing to admit the prior transcript testimony of Mindy Weber; and (6) terminating her parental rights because it was not in the best interests of Children.
We have reviewed the briefs of the parties and the record on appeal and no error *309 of law appears. The trial court's judgment terminating Mother's parental rights to Children is supported by clear, cogent, and convincing evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, we are providing a memorandum to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).
NOTES
[1]  All further statutory references herein are to RSMo (2008) unless otherwise indicated.